                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Matthew E. Orso,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                    3:14-cv-91
                                      )
                 vs.                  )
                                      )
         Stanley Thompson,            )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Summary Judgment against Stanley
Thompson is hereby entered in the amount of $86,764.16 in accordance with the
Court’s April 21,2020 Order (Document 351).




       Case 3:14-cv-00091-GCM Document 371 Filed 04/27/20 Page 1 of 1
